Allowable Subject Matter
Claims 1, 12-15 are allowed.
The following is an examiner's statement of reasons for allowance:
As to independent claim 1 the combination of prior art references does not teach or fairly suggest the limitations cited within the claims. Independent claim 1 identifies the uniquely distinct features "after generating the first processed image; performing edge recognition of the first processed image; determining a filtering kernel that performs a filtering processing of the image according to an edge recognition result; performing a filtering processing of the first processed image based on the filtering kernel to obtain a low-frequency image corresponding to the first processed image and a high-frequency image corresponding to the first processed image; and determining a first gain coefficient of the high-frequency image, performing an enhancement processing of the high-frequency image according to the first gain coefficient, and performing an image fusion of the low-frequency image and an enhanced high-frequency image to obtain a second processed image”.
It is noted that the closest prior art, Sunkavalli (US Patent Pub. # 2017/0139572) relates to a chrominance transfer function can then be applied to transfer the color style to the input image, utilizing a covariance of an input image color of the input image to control modification of the input image color. A luminance transfer function can also be applied to transfer the tone style to the input image, utilizing a tone mapping curve based on a non-linear optimization to estimate luminance parameters of the tone mapping curve.  Sasaki (US Patent Pub. # 2014/0133778) relates to an image processing apparatus, an image processing program, an image adjusting apparatus, 
As to dependent claims 12-15, these claims depend on allowable claim 1. Therefore dependent claims 12-15 are allowable also.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/19/2021 was filed after the mailing date of the Non-Final Rejection on 3/2/2021.  The submission is in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 2696    6/2/2021